Citation Nr: 1811567	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of a right shoulder injury, to include osteoarthritis, currently assigned a 30 percent evaluation.

2.  Entitlement to a compensable rating prior to September 22, 2015, and in excess of 10 percent thereafter, for residual scar, status-post right shoulder reconstruction.  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to April 1983 and from July 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a January 2016 rating decision, the RO granted entitlement to service connection for a separate award for residual scar, status post right shoulder reconstruction and assigned a separate noncompensable evaluation effective from July 21, 1993, and a 10 percent evaluation effective from September 22, 2015.  As noted in the May 2016 Board hearing, the record appears to indicate that the Veteran has contested the disability ratings and effective dates assigned with this award.  See March 2016 VA Form 21-0958.  However, upon further review of the narrative associated with the March 2016 notice of disagreement (NOD), it is unclear whether it was the Veteran's intention to appeal the newly assigned scar disability evaluation, or to provide more argument on the behalf of his remanded shoulder claim.  Id.  ("Remanded showed that the screw in my shoulder is loose.")  Regardless, the record reflects that the Veteran filed an NOD, despite the Veterans Appeals Control and Locator System (VACOLS) not currently showing this development.  In light of this NOD, a statement of the case (SOC) must be issued in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to an increased rating for residual scar status post right shoulder reconstruction disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

During the pendency of the appeal, in an October 2017 rating decision, the RO denied entitlement to service connection for bilateral cataracts, left knee disorder, diabetes mellitus type II, left ankle disorder, low back disorder, and sleep apnea.  The record reflects that the Veteran has appealed these denials of service connection.  As VACOLS indicates that the RO is currently working on these appeals, these issues are not currently before the Board.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected right shoulder disability is manifested by complaints of pain and limitation of motion to midway between the side and shoulder level.  

2.  The Veteran does not have a single service-connected disability rated at least 60 percent disabling, nor a combined rating of at least 70 percent with a single service-connected disability rating of at least 40 percent, and the evidence of record does not show functional impairment so severe that the Veteran cannot find and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 30 percent under Diagnostic Code (DC) 5201 for the Veteran's right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, DC 5201 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

Increased Rating

The Veteran is seeking a higher evaluation for his right shoulder disability.  He contends that his disability is more severe than as reflected in the current 30 percent rating since April 4, 1997.  The instant appeal stems from an August 2012 application, thus the relevant universe of medical history which dictates the foregoing decision began approximately a year before in August 2011.  

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Under DC 5010, traumatic arthritis is rated.  This provision directs the Board to rely on DC 5003, which addresses degenerative arthritis, when evaluating arthritic disorders.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, DC 5003, 5010. 

Limitation of motion of the arm is evaluated under DC 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is right-handed, his right shoulder condition affects his major extremity, and will be evaluated accordingly.

Under DC 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion of the major extremity midway between the side and shoulder level warrants a 30 percent rating.  Where motion of the major extremity is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5201.

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements. A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.

Under DC 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a. Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id.  Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

Normal forward flexion of a shoulder and normal abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I. 

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.   

Facts 

VAMC and private medical records for the entire period on appeal reflect continuous treatment for right shoulder issues including moderate to severe pain, weakness and range of motion (ROM) limitation, treated with medication, physical therapy, and steroidal injections.  See i.e. August 2011 VAMC Primary Care note ("chronic right shoulder pain x-ray right shoulder.  Tylenol and NSAIDs not helping... Shoulder: inspection & palpation: no abnormality ROM: flexion intact; extension intact; abduction intact; external rotation intact; internal rotation intact; elevation limited; Stability: stable; no misalignment); January 2012 Physical Therapy Discharge Summary ("Musculoskeletal D Impaired Joint mobility motor function muscle performance ROM associated w/ connective tissue...Initial Level: severe pain and limitation during and after specific IADL affecting performance Final Level Moderate pain and limitation during and/or after specific IADL affecting performance... Patient received 14 treatments from 9/26 - 10/26/11 worked on reducing pain level and improving range of motion and strength of his right shoulder...MET ALL Short Term Goals... MET Long Term Goals:  Shoulder ROM will be 90-100 % WITHIN NORMAL LIMITS with ability to perform overhead activities with minimal to no pain... Strength will be4-/5 with ability to lift moderate weight at or above shoulder height"); August 2012 VAMC Primary Care note ("chronic right shoulder pain... referred for physical therapy he states that it has not helped. he declined steroid injection in Dublin due to lack of relief in the past...shoulder pain stable"); October 2015 Orthopedic Note ("Impression Moderate Chronic Right Shoulder Issues" for which multiple surgical procedures have been performed in the past.  He currently has problems with chronic discomfort for which he periodically takes tramadol. He is unable to throw a football as he enjoys being a football coach Forward elevation to about 110; external rotation to 15 degrees and the rest of his motion seems "normal".  No real discomfort to palpation of shoulder joint.")

The Veteran has been afforded multiple VA examinations for his shoulder in conjunction with this claim.  The first examination from March 2013 is deficient.  As articulated in the May 2015 Board remand, the VA examiner was not provided the claims file for review and therefore unable to make a determination whether the thin lucent halo surrounding the tip of the cancellous screw in the glenoid was postsurgical or related to loosening.  Although the examiner's opinion is of little probative value, the physical evaluation results are not tainted by a lack of file review and are therefore of significant value.  The examiner noted that the Veteran was right hand dominant and had two previous arthroscopic surgeries in 1988 and 1992.  The Veteran reported "constant, severe" right shoulder pain exacerbated with lifting and lessened with "abducting the right shoulder to 90 degrees."  Veteran reported taking Aleve, Bengay, and tramadol for pain.  The Veteran did not report flare-ups or pain on ROM testing.  ROM testing revealed 180/180 degrees flexion and abduction.  Localized pain was noted on repetition and palpation, without guarding, ankylosis, clocking, locking, dislocation, and normal muscle strength.  Veteran tested positive for Hawkins impingement test, the empty can test, and lift off test.  The examiner noted "frequent" episodes of recurrent dislocation (subluxation) of the glenohumeral joint.  Crank apprehension test was positive for the right shoulder, indicating instability, but no AC joint condition or degenerative changes were identified.  The examiner concluded that the shoulder disability would functionally impact the Veteran, noting that although he claimed to be able to "lift up to 50 pounds" he was unable to pull overhead or throw objects.  

The Veteran was next afforded a VA shoulder examination in September 2015.  As discussed in the May 2016 Board remand, this examination was not wholly adequate as episodes of recurrent subluxation were identified, but without identification of their frequency.  Although a salient point, the examination and corresponding report are otherwise the product of a meticulous file review and thorough examination-thus, the Board finds it highly probative for rating purposes.  Following a review of the claims file the examiner noted diagnoses of surgical residuals including well-healed scar and osteoarthritis and a 2015 onset of partial rotator cuff tear.  The Veteran reported no further dislocation since his 1992 surgery, but "worsened with pain and weakness" including burning, sharp flare-ups.  

The Veteran reported additional functional loss from flare-ups including sleeplessness from numbness and pain, and "problems changing tire."  ROM testing revealed flexion to 145 degrees, abduction to115 degrees, external rotation to 80 degrees and internal rotation to 90 degrees.  No pain on weight bearing but tenderness was noted.  Muscle strength was identified as 4/5 for flexion and abduction and muscle atrophy was indicated on the right side as a circumference of 32.5 cm compared to the "normal" left side of 33.5cm.  Veteran tested positive for Hawkins impingement test, external rotation strength test, and lift off test, but no ankylosis was identified.  Shoulder instability was noted with a history of clicking/catching mechanical symptoms, guarding of movement at shoulder level, and inability to perform crank apprehension test.  No humerus impairments were found including flail joint or flail shoulder.  The examiner identified pertinent diagnostic studies of the shoulder.  The examiner noted functional impact as the Veteran was employed as a mail carrier and indicated difficulty reaching overhead and lifting heavy bags.  

The Veteran was most recently afforded a VA examination in June 2016.  Following a review of the claims file the examiner noted diagnoses of surgical residuals including well-healed scar and osteoarthritis.  The Veteran reported that his condition had worsened since the last VA examination, but identified prior complaints of daily pain with lifting, weakness, limited mobility resulting in sleeplessness.  The Veteran also reported that he has a right rotator cuff tear, arthritis, and a loose screw and that he "would likely need shoulder hemiarthroplasty versus total shoulder arthroplasty in the near future."  

The Veteran denied flare-ups, but reported additional functional loss including sleeplessness and limited mobility from pushing and pulling.  ROM testing revealed flexion to 120 degrees, abduction to130 degrees, external rotation to 90 degrees, and internal rotation to 80 degrees.  Tenderness to palpation, pain on weight bearing, and crepitus were identified.  Repeated testing resulted in pain, fatigue, weakness, and reduced ROM of flexion to 110 degrees, abduction to 90 degrees, external rotation to 90 degrees, and internal rotation to 80 degrees.  Muscle strength was identified as 4/5 for flexion and abduction, but muscle atrophy was not identified.  No ankylosis was noted.  Veteran tested positive for Hawkins impingement test, and was unable to perform the external rotation strength test, lift off test, and empty can test.  No humerus impairments were found including flail joint or flail shoulder.  The examiner identified pertinent diagnostic studies of the Veteran's shoulder.  The examiner noted functional impact, and there were positive findings of "rotator cuff tear, clicking and osteoarthritis."  

Analysis

Based upon the above, the Board finds that a rating in excess of 30 percent is not warranted at any point during the appeal.  Even considering pain during flare-ups, the Veteran, as indicated, was able to flex the right shoulder to, at worst following repetition, 90 degrees.  See June 2016 VA examination.  Thus, the evidence shows that the Veteran had limited motion up to right shoulder level.  The Board finds that the evidence does not more nearly approximate limitation of motion to 25 degrees from side as contemplated by a 40 percent rating under DC 5201-even considering any flare-ups of symptoms. 

Further, there is no evidence that the Veteran has ankylosis of the right shoulder or loss of head, nonunion, malunion, fibrous union or dislocation of the right humerus.  As such, DC 5200 (ankylosis) and DC 5202 (other impairment of the humerus) are not for application in this case.

Additionally, the Board sees that the Veteran could be entitled to a 20 percent rating under DC 5203 for impairment of the clavicle or scapula causing dislocation, nonunion, or malunion.  See i.e. September 2015 and June 2016 VA examinations (Hawkins tests were positive and rotator cuff tear in the right shoulder).  However, DC 5203 also specifically provides for an alternative rating based on "impairment of function of the contiguous joint."  See 38 C.F.R. § 4.71.  In this respect, the Veteran has already been assigned a 30 percent rating for limitation of motion of the right arm under Diagnostic Code 5201.  Therefore, to assign a separate, additional 20 percent rating under DC 5203 would constitute pyramiding.  That is, the impairment of function to the right shoulder under DC 5201 and 5203 are overlapping.  The manifestations of right shoulder disability are not shown to be separate and distinct in this case.  Evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Thus, a separate, additional 20 percent evaluation for the right shoulder is not warranted under DC 5203. 

Consequently, the Board concludes that a 30 percent rating under Diagnostic Code 5003-5201 most appropriately reflects the functional impairment of the Veteran's service-connected right shoulder, post-operative residuals.

The Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that neither the VA shoulder examinations of record, nor VA or private treatment records demonstrate range of motion testing for the right shoulder in passive motion or weight-bearing situations.  However, the shoulders, unlike the knees, are generally not a weight-bearing joint.  In addition, there is no logical indication why passive range of motion of the right shoulder would change the outcome here.  Furthermore, the shoulder issue on appeal has been pending since 2011, over seven years.  An immediate Board adjudication is to the Veteran's benefit.  Moreover, neither the Veteran, nor his representative, have requested a new VA shoulder examination based on the holding of Correia.  Thus, even though the VA shoulder examinations of record may not strictly satisfy the requirements of the Correia case, here this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Accordingly, the preponderance of the evidence is against a disability rating greater than 30 percent for the Veteran's right shoulder disability during the entire appeal period.  38 C.F.R. § 4.3.

Other Considerations

Finally, the Board notes that neither the Veteran nor his agent has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently in receipt of service-connected benefits for status post-operative times three residuals of right shoulder and residual scar, respectively assigned evaluations of 20 percent disabling from July 21, 1993, 30 percent disabling since April 4, 1997, and noncompensable for the scar from July 21, 1993, and 10 percent following September 22, 2015.  His combined rating is 40 percent from September 22, 2015.  As such, the Veteran does not meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16(a).

In his June 2016 VA Form 21-8940 Application for Increased Compensation Based on Unemployability, the Veteran identified that his mail courier job which he had since 1998 was terminated as of November 2015.  On the application, the Veteran indicated that "right shoulder pain" prevented him from securing gainful employment.  Yet, in the subsequent section requesting the date that he became too disabled to work, the Veteran contradictorily stated that he was "not too disabled to work."  

In his March 2016 Application for Service-Disabled Veterans Insurance, the Veteran indicated that he stopped working in November 2015 due to a "reduction in force," a fact corroborated by his employer in the VA Form 21-4192 they completed in connection with the claim.  

As noted above, the VA examinations of record reflect the shoulder disability's impact on his usual occupation of mail courier.  The shoulder condition disrupted that Veteran's ability to lift more than fifty pounds, pull, push, and throw objects like footballs. 

The Board finds that entitlement to TDIU is not warranted.  Although the Veteran has reported that he is unable to work due, in part, to his service-connected shoulder disability, the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected shoulder disability.  The evidence indicates that the Veteran would have difficulty with work that involved frequent overhead motion because of his right shoulder, but the evidence does not indicate that he is incapable of performing physical or sedentary work that does not require these abilities.  Thus, the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  The claim is denied.


ORDER

Entitlement to an increased rating for post-operative residuals of a right shoulder injury, to include osteoarthritis, is denied.

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities, is denied.



REMAND

As noted in the Introduction, the Veteran was awarded service connection for residual scar status post right shoulder reconstruction and assigned a separate noncompensable evaluation effective from July 21, 1993, and a 10 percent evaluation effective from September 22, 2015.  In March 2016, the RO received a timely VA Form 21-0958 (NOD) from the Veteran expressing his disagreement with the initially assigned disability rating for this issue.  To date, an SOC has not been issued by the RO in response to the timely NOD, and neither VBMS nor VACOLS indicate that receipt of the NOD has been acknowledged.  Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, an SOC must be issued on these claims.

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect to the issue of entitlement to a higher initial disability rating for residual scar status post right shoulder reconstruction.
 
The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues. 

The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


